Title: To James Madison from John Armstrong, 1 May 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          War Dept. 1st. May 1814.
        
        So long as we had reason to beleive that the enemy intended and was in condition, to re-establish himself on the Thames & open a-new his intercourse with the Indian tribes of the West, it was no doubt proper to give to our naval means a direction which would best obstruct or defeat such movements and designs.
        An order has been accordingly given by the Navy Dept. to employ the flotilla on Lake Erie in scouring the shores of the more western lakes—in destroying a trading establishment at St. Joseph and in recapturing Michilimakinaw.
        As however our last advices shew, that the enemy has no efficient force westward of Burlington bay & that he has suffered the season of easy & rapid transportation to escape him, it is now evident that he means to strengthen himself on the Peninsula & make Fort Erie, which he is now repairing, the western extremity of his line of operations.
        Under this new state of things it is respectfully suggested, whether another and better use cannot be made of the Flotilla?
        In explaining myself it will be necessary to premise, that (the garrisons of Detroit and Malden included) it will be practicable to assemble on the shores & navigable waters of Lake Erie 5000 regular troops & three thousand volunteers & militia & that means have been taken to produce this effect on or before the 10th. day of June next. But without the aid of Naval means, this force will be comparatively inoperative & necessarily dispersed & with their aid, competent to great objects.
        Lake Erie, on which our dominion is undisputed, furnishes a way scarcely less convenient for approaching the heart of upper Canada than Lake Ontario. 8 or even 6000 men landed in the bay between Fort Erie and point Abino and operating either on the line of the Niagara or more directly (if a more direct route is to be found) against the British post at Burlington bay, cannot be resisted with effect without compelling the enemy so to

weaken his more eastern posts, as may bring them within the reach of our means at Sacket’s harbor & Platsburg.
        In choosing between this object and that to which the flotilla is now destined there cannot be much if any hesitation. Our attack carried to Burlington & York interposes a barrier which completely protects Malden & Detroit—makes doubtful & hazardous his intercourse with the western Indians—reduces Makinaw to a useless possession—renders probable the abandonment of Fort Niagara & takes from the enemy half his motive for continuing the naval conflict on Lake Ontario. On the other hand—Take Makinaw and what is gained, but Makinaw itself?
        If this plan is adopted, no time should be lost in countermanding the execution of the other. I am Sir, with the highest respect Your Most Ob. servt.
        
          John Armstrong
        
      